                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WENDY SUE LEGGE,                             :   CIVIL ACTION NO. 1:17-CV-1345
                                             :
                     Plaintiff               :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security,             :
                                             :
                     Defendant               :

                                         ORDER

       AND NOW, this 6th day of February, 2020, upon consideration of the

report (Doc. 32) of Magistrate Judge Karoline Mehalchick, recommending that the

court deny the appeal of Wendy Sue Legge from the decision of the administrative

law judge denying Legge’s application for disability insurance benefits, and it

appearing that Legge has not objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d

874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an

independent review of the record, the court being in agreement with Judge
Mehalchick’s recommendation, and concluding that there is no clear error on the

face of the record, it is hereby ORDERED that:

      1.    The report (Doc. 32) of Magistrate Judge Mehalchick is ADOPTED.

      2.    The decision of the Commissioner denying Legge’s application for
            disability insurance benefits is AFFIRMED.

      3.    The Clerk of Court shall enter judgment in favor of the Commissioner
            and against Legge as set forth in paragraph 2.

      4.    The Clerk of Court shall thereafter CLOSE this case.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
